17-2468
    Brown v. Sessions
                                                                                   BIA
                                                                               Kolbe, IJ
                                                                           A035 670 443
                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                   SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals for
    the Second Circuit, held at the Thurgood Marshall United States
    Courthouse, 40 Foley Square, in the City of New York, on the 4th
    day of October, two thousand eighteen.

    PRESENT:
              PETER W. HALL,
              GERARD E. LYNCH,
                   Circuit Judges,
              WILLIAM F. KUNTZ*,
                   Judge.
    _____________________________________

    GLENROY NEIL BROWN, AKA GLEN
    BROWN, AKA GLENROY N. BROWN,
                   Petitioner,

                        v.                                       17-2468

    JEFFERSON B. SESSIONS III,
    UNITED STATES ATTORNEY GENERAL,
                   Respondent.
    _____________________________________

    FOR PETITIONER:                     Michael Z. Goldman, New York, NY.

    FOR RESPONDENT:                     Jaclyn E. Shea, Trial Attorney, Chad
                                        A. Readler, Acting Assistant
                                        Attorney General, Civil Division,
                                        Derek C. Julius, Assistant Director,
                                        Office of Immigration Litigation,
                                        United States Department of Justice,
                                        Washington, DC.

    * Judge William F. Kuntz of the United States District Court for
    the Eastern District of New York, sitting by designation.
     UPON DUE CONSIDERATION of this petition for review of a Board

of Immigration Appeals (“BIA”) decision, it is hereby ORDERED,

ADJUDGED, AND DECREED that the petition for review is DENIED.

     Petitioner    Glenroy    Neil      Brown,    a    native     and   citizen   of

Jamaica, seeks review of a July 13, 2017 decision of the BIA

dismissing   his   appeal    of   an    October       6,   2016   decision   of   an

Immigration Judge (“IJ”) ordering his removal and finding him

ineligible for cancellation of removal.               In re Glenroy Neil Brown,

No. A 035 670 443 (B.I.A. July 13, 2017), aff’g No. A 035 670 443

(Immig. Ct. N.Y. City Oct. 6, 2016).                   We assume the parties’

familiarity with the underlying facts and procedural history of

this case.

     Our jurisdiction to review Brown’s removal order is limited

to constitutional claims or questions of law, which we review de

novo.   See 8 U.S.C. § 1252(a)(2)(C),(D); Pierre v. Holder, 588
F.3d 767, 772 (2d Cir. 2009).          We have reviewed the IJ’s decision

as supplemented by the BIA.            See Yan Chen v. Gonzales, 417 F.3d
268, 271 (2d Cir. 2005).      Brown challenges the IJ’s acceptance of

amended charges filed by the Department of Homeland Security

(“DHS”) and the IJ’s denial of a continuance to attack collaterally

the convictions underlying the removal order in state court.

     Brown makes two legal arguments regarding the IJ’s acceptance

of DHS’s Form I-261, which amended the charges in the original

                                        2
Notice to Appear.        First, he contends that the IJ was precluded

from   admitting   the    document   because    “[i]f   an   application   or

document is not filed within the time set by the Immigration Judge,

the opportunity to file that application or document shall be

deemed waived.”     8 C.F.R. § 1003.31(c) (emphasis added).          Rather

than impose obligations on the IJ, however, 8 C.F.R. § 1003.31(c)

confers upon the IJ “broad discretion to set and extend filing

deadlines” and enables the IJ to compel the parties to timely

submit documents.        Dedji v. Mukasey, 525 F.3d 187, 191 (2d Cir.

2008).

       Moreover, the regulations permit DHS to file additional or

replacement charges of removability “[a]t any time” during ongoing

removal proceedings and provide the applicant time to respond to

those charges.     See 8 C.F.R. § 1003.30 (providing that DHS may

file additional or substitute charges of removability “[a]t any

time during deportation or removal proceedings” and that an “alien

may be given a reasonable continuance to respond to the additional

factual allegations and charges”).             These conditions were met

here: DHS filed amended charges two days after the hearing at which

the IJ took pleadings on the original charges, and Brown was not

prejudiced because he had time to reply to the additional charges

in his brief addressing removability.            Indeed, Brown does not

articulate any way in which the amended version of the charges

                                     3
expanded or substantively altered the nature of the charges against

him, or in which his defense of the amended charges was even

altered, by the filing of the amended Form I-261.   The IJ did not

commit a legal error resulting in an abuse of discretion.      See

Dedji, 525 F.3d at 191-92.

     Second, Brown contends that the doctrine of law of the case

bound the agency to the IJ’s statement that DHS had waived its

opportunity to amend.   The law-of-the-case doctrine, however, does

not constrain the ability of DHS to lodge additional or amended

charges during the pendency of removal proceedings. As applicable

to Brown’s argument, the doctrine “holds that when a court has

ruled on an issue, that decision should generally be adhered to by

that court in subsequent stages in the same case, unless cogent

and compelling reasons militate otherwise.”      United States v.

Quintieri, 306 F.3d 1217, 1225 (2d Cir. 2002) (internal citations

and quotation marks omitted).   We have recognized that the law of

the case doctrine “is discretionary and does not limit a court’s

power to reconsider its own decisions prior to final judgment.”

Maraschiello v. City of Buffalo Police Dep't, 709 F.3d 87, 97 (2d

Cir. 2013) (quotation marks omitted).

     Brown’s argument is unavailing because the IJ’s decision to

accept the Form I-261 was based on “cogent and compelling reasons.”

Quintieri, 306 F.3d at 1225. Given the lack of prejudice to Brown

                                 4
and the societal interest in accurately assessing removability,

there was sufficient reason for the IJ to accept the Form I-261

despite DHS’s tardiness.       The law of the case doctrine did not

eliminate   the   IJ’s    “power   to   reconsider   its   own   decisions.”

Maraschiello, 709 F.3d at 97.

     Brown also challenges the IJ’s denial of a continuance.             We

review an IJ’s denial of a continuance for abuse of discretion.

See Sanusi v. Gonzales, 445 F.3d 193, 199 (2d Cir. 2006) (per

curiam).    “An abuse of discretion may be found . . . where the

[agency’s] decision provides no rational explanation, inexplicably

departs from established policies, is devoid of any reasoning, or

contains only summary or conclusory statements; that is to say,

where the [agency] has acted in an arbitrary or capricious manner.”

Zhao v. U.S. Dep’t of Justice, 265 F.3d 83, 93 (2d Cir. 2001)

(internal citations omitted); see also Morgan v. Gonzales, 445
F.3d 549, 551-52 (2d Cir. 2006).

     An IJ may grant a continuance for “good cause shown.”                8

C.F.R. § 1003.29.        “IJs are accorded wide latitude in calendar

management, and we will not micromanage their scheduling decisions

any more than when we review such decisions by district judges.”

Morgan, 445 F.3d at 551.

     Brown’s challenge to the denial of a continuance fails because

there is no legal or constitutional error in the IJ’s ruling.           The

                                        5
IJ granted two continuances for Brown to seek postconviction relief

and directed him to provide evidence that he had filed motions in

state court (and therefore had some possibility of success) if he

wanted a further adjournment.      Because Brown did not file any

collateral attack in state court, the IJ did not err in declining

to continue proceedings further.       See Elbahja v. Keisler, 505 F.3d
125, 129 (2d Cir. 2007) (concluding that denial of continuance is

not abuse of discretion where relief sought is speculative);

Morgan, 445 F.3d at 553 (“[W]e will not, nor should an IJ be

required to, indulge [petitioner’s] attempts to introduce needless

delay into what are meant to be ‘streamlined’ proceedings.”).

Finally, Brown’s argument that the IJ ignored his positive equities

in denying a continuance is without merit because the relevant

inquiry is whether Brown established good cause for a continuance.

8 C.F.R. § 1003.29.

     For the foregoing reasons, the petition for review is DENIED.

                              FOR THE COURT:
                              Catherine O’Hagan Wolfe,
                              Clerk of Court




                                   6